DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,638,741 (hereinafter Morgan).
Regarding claim 1, Morgan discloses a passive cooling system (Fig. 1) for a motor drive circuit (43, 71, 73) in a bathing installation, the system comprising a length of hollow pipe section (24) made of a thermally conductive tubing material (stainless steel), the pipe section configured to form part of a water recirculation path of the bathing installation; an adapter structure (39) having a conformal surface (51) configured for attachment to an outer surface of the pipe section and a circuit contacting surface (the horizontal surface about where 39 is pointing and the vertical surface on the left thereof in Fig. 7) for attachment to the motor drive circuit, the adapter structure fabricated of a thermally conductive adapter material (see col. 3, lines 18-21); wherein the hollow pipe has a circular cross-sectional configuration (see col. 2, lines 29-31), and the conformal surface has an arc-shaped cross-section (see Fig. 7) conforming to a portion of an outer surface of the hollow pipe (see Fig. 5), and the circuit contacting surface includes a planar surface (the vertical surface on the left thereof in Fig. 7); and wherein the adapter structure provides a thermal conductive path between the motor drive circuit and the pipe section, configured to pass heat generated by the motor drive circuit to the pipe section and into water flowing through the water recirculation path, to cool the motor drive circuit and warm the bathing installation water (see col. 3, lines 8-11).
Regarding claim 2, the system of claim 1 above, wherein the thermally conductive tubing material is a stainless steel (see col. 2, line 16).
Regarding claim 3, the system of claim 1 above, wherein the thermally conductive heat sink material is aluminum (see col. 3, lines 18-21), copper or bronze (“variety of materials capable of conducting heat).
Regarding claim 5, the system of claim 1 above, further comprising an attachment structure (55) for attaching the adapter structure to the pipe section, the attachment structure free of piercing through the pipe section.
Regarding claim 8, the system of claim 1 above, wherein the part of the water recirculation path is on the pump pressure side of the path (see Fig. 1).
Regarding claim 9, the system of claim 1 above, wherein the hollow pipe includes couplers (see Fig. 1) attached at each end of the pipe (24) to connect the hollow pipe into the water recirculation path.
Regarding claim 10, the system of claim 1 above, wherein no cooling system elements protrude into the water flow in the pipe (see Fig. 5).

Regarding claim 11, the system of claim 1 above, wherein the adapter structure further includes a panel portion (where 47 is pointing in Fig. 5), the planar surface (the vertical surface on the left thereof in Fig. 7) defined on a first surface of the panel portion, and a plurality of cooling fins (left and right portions defining slot 58 in Fig. 5) in  protruding from an opposed surface (where 63 is pointing in Fig. 5) of the panel portion adjacent the conformal surface (51).
Regarding claim 12, the system of claim 1 above, wherein the arc-shaped surface circumscribes less than 180 degrees of the pipe section circumference (see Fig. 5), so that the adapter structure may be moved radially into contact with the pipe section.
Regarding claim 13, the limitations as claimed are a combination of claims 1, 5 and 12 which have been addressed above.
Regarding claim 14, the limitation as claimed is similar to claim 2 which has been addressed above.
Regarding claim 15, the limitation as claimed is similar to claim 3 which has been addressed above.
Regarding claim 17, the limitation as claimed is similar to claim 9 which has been addressed above.
Regarding claim 18, the limitation as claimed is similar to claim 10 which has been addressed above.
Regarding claim 19, the limitation as claimed is similar to claim 11 which has been addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of US 6,080,973 (hereinafter Thweatt, Jr.).
Morgan teaches all of the limitations as discussed above except for the adapter structure is attached to the hollow pipe by studs extending from an outer surface of the hollow tubing.  Attention is directed to the Thweatt, Jr. reference which teaches an analogous device further having an adapter structure (56) is attached to the hollow pipe by studs (54A, 54B) extending from an outer surface of a hollow tubing (20).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the interface between the pipe (body 11) and the adapter structure (thermally conductive member 15) of Morgan with an attachment by studs extending from an outer surface of the hollow tubing as taught by Thweatt, Jr. as a matter of simple substitution of functional equivalent attachment between an electronic housing and a hollow pipe.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,907,901. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader version of that of the U.S. Patent No. 10,907,901.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirazee teaches a similar system with threaded coupler at each end of a hollow pipe, which is an unclaimed feature of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754